 1   ANDREA BANKS, SBN 275286
     BAY AREA LEGAL AID
 2   1735 Telegraph Ave.
     Oakland, CA 94612
 3   abanks@baylegal.org
     Phone: (510) 250-5232
 4   Fax: (510) 663-4740

 5   Attorney for Plaintiff

 6
                                      UNITED STATES DISTRICT COURT
 7
                                   NORTHERN DISTRICT OF CALIFORNIA
 8

 9

10

11         Kerrie Baglio,                                 CIVIL NO. 4:18-cv-04294-HSG

12                 Plaintiff,
              v.                                          STIPULATION AND ORDER
13
                                                          FOR A FIRST EXTENSION OF TIME TO
14                                                        FILE MOTION FOR SUMMARY
           Nancy Berryhill, Acting Commissioner of        JUDGMENT OR REMAND
15        Social Security,
16                 Defendant
17
               IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and with
18
     the approval of the Court, that Plaintiff shall have a first extension of time of 28 days to file her
19
     motion for summary judgment or remand in this action. Plaintiff respectfully requests this additional
20
     time because the undersigned has a very heavy workload with upcoming hearings and briefs, and
21
     because of time away at the holidays, which caused the undersigned to be absent from the office.
22
               The new due date for Plaintiff’s motion for summary judgment will be Thursday, February 14,
23
     2019. The parties further stipulate that the Court’s Procedural Order for Social Security Review
24
     Actions shall be modified accordingly.
25

26   //

27

28                                                    1
     STIPULATION AND ORDER FOR EXTENSION
                                   -1-   OF TIME FOR FILING MOTION FOR
               SUMMARY JUDGMENT OR REMAND 4:18-cv-04294-HSG
 1         Dated: January 3, 2019             By:_/s/_Andrea Banks___________
                                              ANDREA BANKS
 2
                                              Attorney for Plaintiff
 3

 4         Dated: January 3, 2019             By: ___/s/________(authorized via email)
 5                                            MARCELO ILLARMO
                                              Special Assistant United States Attorney
 6

 7

 8
                                          ORDER
 9
        PURSUANT TO THE STIPULATION, IT IS SO ORDERED.
10

11
        DATED: January 4, 2019
12                                  HONORABLE HAYWOOD S. GILLIAM, JR.
                                    UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        2
     STIPULATION AND ORDER FOR EXTENSION
                                   -2-   OF TIME FOR FILING MOTION FOR
               SUMMARY JUDGMENT OR REMAND 4:18-cv-04294-HSG
